DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission filed 02/22/2021 has been entered. 

Response to Arguments 
Applicant's submission filed 02/22/2021 has been fully considered.  Applicant’s amendments to the claims have overcome the 112 rejection of record by deleting new matter from the claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the claimed biosensors require a molecular chain, such as an alkyl chain, functionalized with an affinity tag at one or both ends of the chain.  The closest prior art is Dmochowski et al. (of record; US 2010/0105099 A1; “Dmochowski”).  Dmochowski teaches biosensors comprising a hyperpolarized noble element, such as xenon, complexed with a tri-functionalized cryptophane (Abstract; ¶ 0006, 0007, 0040, 0041, and 0050; and Figs. 1, 10, 12, and 16-23).  However, the prior art provides no rationale to modify the biosensor of Dmochowski by threading through the cryptophane cavity a molecular chain functionalized with an affinity tag at one or both ends of the chain, as required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer Lamberski/Primary Examiner, Art Unit 1618